Case 19-40702   Doc 15   Filed 09/03/19 Entered 09/03/19 18:12:37   Desc Main
                           Document     Page 1 of 7
Case 19-40702   Doc 15   Filed 09/03/19 Entered 09/03/19 18:12:37   Desc Main
                           Document     Page 2 of 7
Case 19-40702   Doc 15   Filed 09/03/19 Entered 09/03/19 18:12:37   Desc Main
                           Document     Page 3 of 7
Case 19-40702   Doc 15   Filed 09/03/19 Entered 09/03/19 18:12:37   Desc Main
                           Document     Page 4 of 7
Case 19-40702   Doc 15   Filed 09/03/19 Entered 09/03/19 18:12:37   Desc Main
                           Document     Page 5 of 7
Case 19-40702   Doc 15   Filed 09/03/19 Entered 09/03/19 18:12:37   Desc Main
                           Document     Page 6 of 7
Case 19-40702   Doc 15   Filed 09/03/19 Entered 09/03/19 18:12:37   Desc Main
                           Document     Page 7 of 7
